Martin, J.
The defendant is appellant from a judgment in a redhibitory action, and has built his hope of relief at our hands, on an allegation of the absence of any proof of the tender of the slave before the action was brought. The record shows that Preaux deposed, that when the plaintiff came to his office to institute this suit, he instructed him to make a tender of the slave to the defendant; that afterwards, they met the defendant and made him a tender of the slave, which he refused to take back, saying, sue me if you think yourself right.
This case is not to be distinguished from that of Bowman v. Ware, 18 La. 597, in which we held that, “in a redhibitory action for the rescission of the sale and refunding the price, an offer to return the slaves is sufficient if it be rejected, as there is then no necessity of making an actual tender.”

Judgment affirmed.